
	
		II
		110th CONGRESS
		2d Session
		S. 3502
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2008
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for the establishment of a task force to
		  address the environmental health and safety risks posed to children, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Children's Environmental Health and
			 Safety Risk Reduction Act.
		2.FindingsCongress finds that—
			(1)a growing body of
			 scientific knowledge demonstrates that children may suffer disproportionately
			 from environmental health risks and safety risks;
			(2)those risks arise
			 because—
				(A)the neurological,
			 immunological, digestive, and other bodily systems of children are still
			 developing;
				(B)children eat more
			 food, drink more fluids, and breathe more air in proportion to their body
			 weight than adults;
				(C)the size and
			 weight of children may diminish their protection from standard safety features;
			 and
				(D)the behavior
			 patterns of children may make children more susceptible to accidents because
			 children are less able to protect themselves; and
				(3)each Federal
			 agency, to the extent permitted by law and appropriate, and consistent with the
			 mission of each Federal agency, should—
				(A)place a high
			 priority on the identification and assessment of environmental health risks and
			 safety risks that may disproportionately affect children;
				(B)ensure that the
			 policies, programs, activities, and standards of the Federal agency address
			 disproportionate risks to children that result from environmental health risks
			 or safety risks; and
				(C)participate in
			 the implementation of, and comply with, this Act.
				3.DefinitionsIn this Act:
			(1)Covered
			 regulatory actionThe term covered regulatory action
			 means any substantive action in a rulemaking that is initiated after the date
			 of enactment of this Act or for which a notice of proposed rulemaking is
			 published not later than 1 year after the date of enactment of this Act, that
			 is likely to result in a regulation that may concern an environmental health
			 risk or safety risk that an agency has reason to believe may disproportionately
			 affect children.
			(2)DirectorThe
			 term Director means the Director of the Office of Management and
			 Budget.
			(3)Environmental
			 health and safety risk
				(A)In
			 generalThe term environmental health and safety
			 risk means a risk to the health or safety of a child that is posed by or
			 otherwise attributable to a product or substance—
					(i)that the child is
			 likely to ingest; or
					(ii)to
			 which the child may otherwise be exposed.
					(B)InclusionsThe
			 term environmental health and safety risk includes a risk that is
			 posed by or otherwise attributable to—
					(i)air
			 that is inhaled by, or that otherwise comes into contact with, a child;
					(ii)food;
					(iii)water used by a
			 child for drinking or recreation;
					(iv)soil; and
					(v)any
			 product used by a child or with which a child has contact.
					(4)Federal
			 agency
				(A)In
			 generalThe term Federal agency means any agency or
			 authority of the United States that is considered to be an agency under section
			 3502(1) of title 44, United States Code.
				(B)ExclusionsThe
			 term Federal agency does not include—
					(i)any
			 independent regulatory agency described in section 3502(5) of title 44, United
			 States Code (other than the Consumer Product Safety Commission); or
					(ii)any military
			 department (as defined in section 102 of title 5, United States Code).
					(5)ForumThe
			 term Forum means the Forum on Child and Family Statistics convened
			 under section 6(a).
			(6)Task
			 forceThe term Task Force means the Task Force on
			 Environmental Health and Safety Risks to Children established by section
			 4(a).
			4.Task force on
			 environmental health risks and safety risks to children
			(a)EstablishmentThere
			 is established in the Executive branch a task force to be known as the
			 Task Force on Environmental Health and Safety Risks to
			 Children.
			(b)AuthorityThe
			 Task Force shall report to the President, in consultation with—
				(1)the Domestic
			 Policy Council;
				(2)the National
			 Science and Technology Council;
				(3)the Council on
			 Environmental Quality; and
				(4)the Office of
			 Management and Budget.
				(c)MembershipThe
			 Task Force shall be composed of—
				(1)the Secretary of
			 Health and Human Services, who shall serve as Co-Chairperson of the Task
			 Force;
				(2)the Administrator
			 of the Environmental Protection Agency, who shall serve as a Co-Chairperson of
			 the Task Force;
				(3)the Secretary of
			 Education;
				(4)the Secretary of
			 Labor;
				(5)the Attorney
			 General;
				(6)the Secretary of
			 Energy;
				(7)the Secretary of
			 Housing and Urban Development;
				(8)the Secretary of
			 Agriculture;
				(9)the Secretary of
			 Transportation;
				(10)the Secretary of
			 Homeland Security;
				(11)the
			 Director;
				(12)the Chairperson
			 of the Council on Environmental Quality;
				(13)the Chairperson
			 of the Consumer Product Safety Commission;
				(14)the Assistant to
			 the President for Economic Policy;
				(15)the Assistant to
			 the President for Domestic Policy;
				(16)the Assistant to
			 the President for, and Director of the Office of, Science and Technology
			 Policy;
				(17)the Chairperson
			 of the Council of Economic Advisers; and
				(18)such other
			 officials of Executive departments and agencies as the President may, from time
			 to time, designate.
				(d)DelegationA
			 member of the Task Force may delegate the responsibilities of the member under
			 this Act to 1 or more subordinates.
			(e)DutiesThe
			 Task Force shall, after providing notice and an opportunity for public
			 participation and comment—
				(1)recommend to the
			 President Federal strategies for children’s environmental health and safety,
			 including—
					(A)statements of
			 principles, general policy, and targeted annual priorities to guide the Federal
			 approach to achieving the goals of this Act;
					(B)a coordinated
			 research agenda for the Federal Government, including steps to implement the
			 review of research databases described in paragraph (2)(A);
					(C)recommendations
			 for appropriate partnerships among the Federal Government, State, local, and
			 tribal governments, and the private, academic, and nonprofit sectors;
					(D)proposals to
			 enhance public outreach and communication to assist families in evaluating
			 risks to children and in making informed consumer choices;
					(E)an identification
			 of high-priority initiatives that the Federal Government has undertaken or will
			 undertake in advancing the protection of children’s environmental health and
			 safety; and
					(F)a statement
			 regarding the desirability of new legislation to fulfill or promote the
			 purposes of this Act;
					(2)not later than
			 180 days after the date of enactment of this Act, develop or direct to be
			 developed—
					(A)a review of
			 existing and planned data resources; and
					(B)a proposed plan,
			 which shall be reviewed by the National Science and Technology Council—
						(i)for
			 use in ensuring that researchers and Federal research agencies have access to
			 information on all research conducted or funded by the Federal Government that
			 relates to adverse health risks in children resulting from exposure to
			 environmental health and safety risks; and
						(ii)that—
							(I)promotes the
			 sharing of information on academic and private research; and
							(II)includes
			 recommendations to encourage that such data, to the extent permitted by law, is
			 available to the public, the scientific and academic communities, and all
			 Federal agencies; and
							(3)submit to
			 Congress and the President, make available to the public, and provide to the
			 Office of Science and Technology Policy and the National Science and Technology
			 Council for use in establishing research priorities, a biennial report on
			 research, data, or other information that would enhance understanding and
			 analysis of, and response to, environmental health and safety risks, including
			 a description provided by Federal agencies and other agencies identified by the
			 Task Force of key data needs relating to environmental health and safety risks
			 that have arisen in the course of carrying out projects and activities of the
			 agencies.
				5.Federal agency
			 environmental health and safety risk rulemaking
			(a)In
			 generalUnless otherwise prohibited by law, for each covered
			 regulatory action submitted to the Office of Management and Budget for review,
			 the issuing Federal agency shall provide to that Office, as developed during
			 the decisionmaking process of the issuing Federal agency—
				(1)an evaluation of
			 the environmental health and safety effects of the planned regulation;
			 and
				(2)an explanation of
			 why the planned regulation is preferable to other potentially effective and
			 reasonably feasible alternatives considered by the issuing Federal
			 agency.
				(b)Emergency
			 situationsIn an emergency situation, or if an issuing Federal
			 agency is required to act more quickly than normal review procedures permit,
			 the issuing Federal agency shall comply with this section to the maximum extent
			 practicable.
			(c)Mandatory
			 deadlinesFor a regulatory action that is covered by a
			 court-imposed or statutory deadline, the issuing Federal agency shall, to the
			 maximum extent practicable, schedule any rulemaking proceedings so as to permit
			 sufficient time for compliance with this section.
			(d)Form and
			 availability of analysisThe analysis required by this
			 section—
				(1)may be included
			 as part of any other required analysis; and
				(2)shall be made
			 part of the administrative record for the applicable regulatory action or
			 otherwise made available to the public, to the extent permitted by law.
				6.Interagency
			 forum on child and family statistics
			(a)In
			 generalThe Director shall convene an interagency forum, to be
			 known as the Forum on Child and Family Statistics, that includes
			 representatives from the appropriate Federal statistics and research
			 agencies.
			(b)ResponsibilitiesThe
			 Forum shall—
				(1)not later than 1
			 year after the date of enactment of this Act, and annually thereafter, publish
			 and submit in accordance with subsection (c) an annual report using the most
			 recent available data that describes the most important indicators of the
			 well-being of the children of the United States;
				(2)determine the
			 indicators to be included in each such report, including an identification of
			 the sources of data to be used for each indicator;
				(3)provide an
			 ongoing review of Federal collection and dissemination of data on children and
			 families; and
				(4)make
			 recommendations to improve the coverage and coordination of data collection and
			 to reduce duplication and overlap.
				(c)Publication and
			 submissionEach report under subsection (b) shall be—
				(1)published by the
			 Forum in collaboration with the National Institute of Child Health and Human
			 Development; and
				(2)submitted to the
			 President (through the Director) and Congress.
				7.Administration
			(a)In
			 generalThis Act applies only
			 to the Executive branch.
			(b)Effect of
			 ActThis Act does not create
			 or establish any substantive or procedural right, benefit, or trust
			 responsibility, enforceable at law or equity, by a party against the United
			 States (including any agency, officer, or employee of the United
			 States).
			(c)Judicial
			 reviewThis Act does not
			 create or establish any right to judicial review involving the compliance or
			 noncompliance with this Act by—
				(1)the United States (including any agency,
			 officer, or employee of the United States); or
				(2)any other person.
				
